PER CURIAM.1
Timothy M. Blackmon appeals the sentence he received after he pleaded guilty *235to possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a). Blackmon argues that the district court erred when it denied him a two-level adjustment in his base offense level pursuant to U.S.S.G. § 3E1.1 for acceptance of responsibility. Given that Blackmon was not sufficiently forthcoming in his first conversation with the probation officer, the district court’s denial of the adjustment should not be disturbed. United States v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir.2003); United States v. Washington, 340 F.3d 222, 227 (5th Cir.), cert. denied, - U.S. -, 124 S.Ct. 942, 157 L.Ed.2d 757 (2003).
AFFIRMED.

. Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *235published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.